DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ito (PGPUB: 20120134571) in view of Oonishi (PGPUB: 20100195877), in view of Nakamura (PGPUB: 20110205351), and further in view of AKAI (PGPUB: 20160239957).

Regarding claims 1, 9, 10, and 11, an information processing system, comprising: 
a culture container including a plurality of storage portions in which a cell is stored (see Fig. 2, paragraph 39, a stocker 3 for accommodating and retaining a plurality of cell culture containers 10); 
an imaging unit that images the cell (see Fig. 2, paragraph 42, a viewing optical system 54a and a CCD camera or other imaging device 54c for capturing an image of a sample that is imaged by the viewing optical system, and the macro viewing system 54 obtains an overall viewing image (macro image) from above the cell culture container 10 which is backlight-illuminated by the first illumination unit 51);  
a storage unit configured to pre-store a first image acquired in such a manner (see Fig. 7, paragraph 72, in the first step S11, a first image taken at time point t=0 (the viewing timing when an initial time point is specified by the observer)); 
processing circuitry configured to:
acquires a plurality of second images (see Fig. 7 and 8, paragraph 73, the cells extracted in the first image are each assigned a label (ID). For example, in the time-lapse images shown schematically in FIG. 8 from time points t=0, 1, . . . , t.sub.c stored in the RAM 63, the cells in the first image from time point t=0 are assigned the IDs c1, c2, c3, and so on to c12), the plurality of second images being - 96 -obtained in such a manner that the imaging unit images the cell that is an object to be assessed the cell that is the object to be assessed (see Fig. 17 and 18, paragraph 117 and 122, In the first step C10, the image analyzer 120 reads the time-lapse images for time points t=0, 1, 2, . . . , t.sub.c-1, t.sub.c stored in the RAM 63, and in step C15, extracts and labels the cells included in the viewing images and associates cells between images by the same method as described in the image processing programs GP1, GP2 for the viewing images from each time point; in the image processing program SP4, the summation of luminance near the contour at the designated time point t.sub.c (e.g., the nearest viewing timing) and a specified summation threshold set in advance as a reference for determining maturity are compared in step C40 for each cell aggregation in the viewing image from the luminance statistic time-lapse information derived in step C30, and the cell aggregation is determined to be a mature cell aggregation in the case that the summation of luminance near the contour is equal to or greater than the specified summation threshold); and 
assess the cell that is the object to be assessed on a basis of a result of comparison of the first image with a second image (see Fig. 17-19, paragraph 119, a graph of the temporal variation of the summation of luminance near the contour computed by the processing of step C20 for deriving the time-lapse variation, for a single cell aggregation in the viewing images. The horizontal axis in the graph is the elapsed time since time point t=0, and the vertical axis is the summation of the luminance values near the contour).
However, Ito does not expressly teaches an object to be assessed after the rotation mechanism rotates the cell and the imaging unit images the comparative cell rotated by the rotation mechanism and a second image of the plurality of second images.
Oonishi teaches that the controller 21 of the embryo quality evaluation assistance apparatus 3 compares the first embryo image with images obtained by rotating the second fertilized image at an angle of θ (θ=0⁰, 30⁰, 60⁰, . . .), and calculates the difference D(θ) between the images according to the following expression.
D (θ) = ∑∑(R (x, y) - R ' (x, y, θ))2 			( 1 ) 
see Fig. 6, paragraph 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito by Oonishi for providing the controller 21 of the embryo quality evaluation assistance apparatus 3 compares the first embryo image with images obtained by rotating the second fertilized image at an angle of θ (θ=0⁰, 30⁰, 60⁰, . . .), and calculates the difference D(θ) between the images according to the following expression, as an object to be assessed after the rotation mechanism rotates the cell and the imaging unit images the comparative cell rotated by the rotation mechanism, R'( x , y, θ) ) with θ=0⁰, 30⁰, 60⁰, . . .m as a second image of the plurality of second images. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
However, the combination does not expressly teach mechanically rotating a cell.
Nakamura teaches that a rotation shaft 38 made of a thermal conductive material is attached to the center of the table 37. The rotation shaft 38 is connected to a stage motor 39 (shown only in FIG. 5) for rotation movement, of which one end is disposed in the image pick-up room 6. The rotation shaft can be rotated in a horizontal direction by the driving of the stage motor 39. In addition, the rotation shaft 38 can be moved in one see Fig. 1-5, paragraph 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Nakamura for providing that the rotation shaft 38 is connected to a stage motor 39 (shown only in FIG. 5) for rotation movement, of which one end is disposed in the image pick-up room 6, as mechanically rotating a cell. Therefore, combining the elements from prior arts according to known methods and technique, such as motor performing rotation movement, would yield predictable results.
However, the combination does not expressly teach rotation that is relative to a storage portion of a culture container.
AKAI teaches that referring to the enlarged view of the cell storage part 106 shown in FIG. 4, it is impossible to distinguish between an enlarged image of a pair 109A of a microwell 105 and a first identifier 101 arranged at the upper right vertex and an enlarged image of a pair 109B of a microwell 105 and a first identifier 101 arranged at the lower right vertex of FIG. 4 that has been captured by rotating the cell culture vessel 100 to the left by 900 from the state shown in FIG. 4 (FIG. 8) (see Fig. 4 and 8, paragraph 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by AKAI for providing the image (shown in FIG. 4) that has been captured by rotating the cell culture vessel 100 0, as rotation that is relative to a storage portion of a culture container. Therefore, combining the elements from prior arts according to known methods and technique, such as image captured by rotating the cell culture vessel or container, would yield predictable results.

Regarding claim 2, the combination teaches wherein the processing circuitry is configured to assess the cell that is the object to be assessed on a basis of a result of comparison of a first feature quantity extracted from the first image with a second feature quantity extracted from the second image (see Oonishi, Fig. 17, paragraph 126, the embryo quality evaluation assistance apparatus 3 comprises the time-series image storing unit 31 for storing images picked up by the embryo observing apparatus 2, the embryo image extracting unit 32 for extracting an embryo image from the time-series image stored in the time-series image storing unit 31, the active site extracting unit 33 for comparing two embryo images and extracting an active site, the feature amount calculating unit 34 for calculating the feature amount of an embryo).  

Regarding claim 3, the combination teaches wherein the storage unit is configured to store an assessment result of the first image which is associated with the first image, further comprising: 
compare the first image with the second image and determine whether or not the first image is identical to the second image (see Oonishi,  paragraph 15, an active site extracting unit that compares an embryo image based on a first time-series image with an embryo image based on a second time-series image picked up before or after a predetermined time from a pickup time of the first time-series image, and extracts as an active site a set of pixels associated with corresponding pixels of the first and second time-series images when the difference between pixel values of the corresponding pixels is larger than a predetermined threshold value); and  - 94 – 
give the second image the assessment result associated with the first image determined to be identical to the second image in a case where determine that the first image is determined to be identical to the second image, and
 consider a most given assessment result of assessment results respectively given to the plurality of second images as an assessment of the cell that is the object to be assessed (see Oonishi, Fig. 6, paragraph 111-113).  

Regarding claim 4, the combination teaches further comprising:
a calculation unit that calculates an occupancy rate of the most given assessment result of the assessment results respectively given to the plurality of second images (see Ito, Fig. 15, paragraph 108, the ratio of area occupied (area ratio) by stratified portions in each cell aggregation is computed for stratified portions detected in step B10, and the occupancy ratio of stratified portions at each time point (time t=1, 2, . . . , t.sub.c-1, t.sub.c) is computed for each cell aggregation. It is thereby possible to assess the degree to which each cell aggregation is stratified at each time point); and 
a determination control unit that determines whether or not a numerical value of see Ito, Fig. 15, paragraph 110 and 112, as the cell aggregation grows and stratification begins, the occupancy ratio begins to increase, and increases as the stratified region enlarges. When the stratified region expands to substantially the entire area of the cell aggregation, the increase in the total value slows until there is almost no increase thereof; in the image processing program SP3, the occupancy ratio of stratified portions at the designated time point t.sub.c (e.g., the nearest viewing timing) and a specified occupancy ratio set in advance as a reference for determining maturity are compared in step B40 for each cell aggregation in the viewing image from the stratification occupancy time-lapse information derived in step B30).  

Regarding claim 5, the combination teaches further comprising a rotation control unit that controls a rotation mechanism that rotates the cell (see Oonishi, Fig. 2, item 21, paragraph 112).  

Regarding claim 6, the combination teaches wherein the rotation control unit controls, in a case where the determination control unit determines that the numerical value of the rate is stable, the rotation mechanism to rotate the cell that is the object to be assessed (see Oonishi, Fig. 6, paragraph 112, the controller 21 sets the minimum value .theta..sub.min of the difference D(.theta.) between pixels as a rotational amount in the second embryo image with respect to the first embryo image, and the image having the minimum .theta..sub.min of the difference D(.theta.) between pixels is used in the processing of S203 shown in FIG. 5).  

Regarding claim 7, the combination teaches wherein the assessment unit assesses a growth stage of the cell that is the object to be assessed (see Oonishi, Fig. 17, paragraph 123).  

Regarding claim 8, the combination teaches wherein the assessment unit assesses quality of the cell that is the object to be assessed (see Oonishi, paragraph 15, an embryo quality evaluation assistance system for assisting quality evaluation of an embryo, comprises: an embryo observing apparatus having an image pickup unit that picks up an image of the embryo).

Regarding claims 12-15, the combination teaches wherein the culture container is coupled to at least one eccentric rotation motor configured to rotate, relative to the storage portion of the culture container, the cell that is the object to be assessed (see AKAI, Fig. 4 and 8, paragraph 82, referring to the enlarged view of the cell storage part 106 shown in FIG. 4, it is impossible to distinguish between an enlarged image of a pair 109A of a microwell 105 and a first identifier 101 arranged at the upper right vertex and an enlarged image of a pair 109B of a microwell 105 and a first identifier 101 arranged at the lower right vertex of FIG. 4 that has been captured by rotating the cell culture vessel 100 to the left by 900 from the state shown in FIG. 4 (FIG. 8); see Nakamura, Fig. 4 and 5, paragraph 46, a rotation shaft 38 made of a thermal conductive material is attached to the center of the table 37. The rotation shaft 38 is connected to a stage motor 39 (shown only in FIG. 5) for rotation movement, of which one end is disposed in the image pick-up room 6. The rotation shaft can be rotated in a horizontal direction by the driving of the stage motor 39).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667